Citation Nr: 1343071	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).

(The issues of entitlement to service connection for a headache disorder and entitlement to service connection for depression will be the subject of a separate decision issued simultaneously with this decision under a different docket number.)  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to August 2003. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's eligibility for receiving educational assistance benefits under the Post-9/11 GI Bill Program.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On her VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2011, the Veteran requested a hearing at the RO.  In June 2013, the Veteran presented testimony before the undersigned for two unrelated issues.  At the time of the June 2013 hearing, the Veteran's educational file had not been associated with the claims folder and the current appeal was unknown to the undersigned.  Therefore, the Veteran should be scheduled for a Travel Board or videoconference hearing for the issue of basic eligibility for receiving educational assistance.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


